Case

nA & Ww bd

oOo Oo YN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

5:20-cv-00422-KS Document 19 Filed 10/29/20 Page1lofi Page ID#:1476

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DAWN DIANNE TURNBALL Case No.: EDCV 20-422-KS
Plaintiff, ORDER AND JUDGMENT OF
DISMISSAL
VS.
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

 

Pursuant to the parties’ Stipulation for Dismissal that was filed on October
28, 2020, IT IS HEREBY ORDERED AND ADJUDGED that the above
captioned matter is dismissed with prejudice, each party to bear its own fees,

costs, and expenses.

DATE: October 29, 2020 at Gen f- ensin sin

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 

-|-

 
